In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-06-00025-CV
______________________________


SHERRY MARS, COUNTY CLERK, Appellant
 
V.
 
THE STATE OF TEXAS EX REL:  PHILLIP CROMWELL, Appellee


                                              

On Appeal from the 76th Judicial District Court
Titus County, Texas
Trial Court No. 31,568


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          Sherry Mars, the sole appellant in this case, has filed a motion seeking to dismiss
her appeal.  Pursuant to Tex. R. App. P. 42.1, her motion is granted.
          We dismiss the appeal with prejudice to the right of Sherry Mars to refile same or
any part thereof.
 
                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      May 16, 2006
Date Decided:         May 17, 2006